            Case 2:17-cv-01189-CB Document 24 Filed 11/28/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

K. W. et al.,                                    )
                                                 )
                       Plaintiffs,               )
                                                 )    Civil Action No. 17-1189
                v.                               )    Judge Cathy Bissoon
                                                 )
THE ELLIS SCHOOL,                                )
                                                 )
                       Defendant.                )


                ORDER SETTING INITIAL SCHEDULING CONFERENCE


       The following deadlines are set for the above-captioned matter:

       1.       Initial Rule 16 Scheduling Conference

       An Initial Rule 16 Scheduling Conference is scheduled for January 16, 2019 at 11:30am

in Suite 3250, Third Floor, U.S. Post Office and Courthouse Building, Pittsburgh, Pennsylvania.

All counsel and unrepresented parties shall bring their calendars to the conference for scheduling

purposes. The parties should be prepared to discuss settlement.

       2.       Rule 26(f) Conference

       Pursuant to Federal Rule of Civil Procedure 26(f), the parties must confer to consider the

nature and basis of their claims and defenses, proposed deadlines, the nature and scope of

discovery and the possibilities for a prompt settlement or resolution of the case. The parties also

must arrange for timing for the exchange of the initial disclosures required by Rule 26(a)(1).

       3.       Rule 26(f) Report and ADR Stipulation

       At least three (3) business days prior to the Initial Rule 16 Scheduling Conference, the

parties shall confer and file a report consistent with Rule 26(f) and a Stipulation on the use of

Alternative Dispute Resolution (ADR). The ADR Stipulation must contain the information
            Case 2:17-cv-01189-CB Document 24 Filed 11/28/18 Page 2 of 3



specified on the Court’s Website under ADR Program Information (see web page at

http://www.pawd.uscourts.gov/Applications/pawd_adr/Pages/ADRInfo.cfm), and it must comply

with Local Rule 16.2. The parties must identify the type of ADR selected, the proposed neutral

and the date by which ADR will be completed.

       4.      Expedited Civil Litigation Alternative to Mandatory ADR

       Effective, September 4, 2012, as an alternative to participating in the Court’s ADR

process, the parties may elect to participate in this Court’s Expedited Civil Litigation Program.

The purpose of this Program is to offer parties the option of alternative, abbreviated, efficient

and cost-effective litigation and trial. Participation is entirely voluntary. Further information

about the program can be found on the Court’s website at

http://www.pawd.uscourts.gov/Pages/expedite.htm.

       Parties who wish to participate in the Expedited Civil Litigation Program, should meet

and confer collectively and with their respective clients and discuss all aspects of the Program

before executing the Expedited Docket Stipulation, available at the afore-referenced website.

When discussing this option, the parties should consider: the cost of litigation; the complexity of

the case; the number of witnesses; the likelihood of a successful dispositive motion; the pretrial

and post-trial limitations established by the Program; and the relative value of the case. The

irrevocable Expedited Docket Stipulation is due at least three (3) business days prior to the

Initial Rule 16 Scheduling Conference. Note that the filing of the Expedited Docket Stipulation,

negates the requirement of the parties to file a Stipulation Selecting ADR Process.

       5.      Consent to Jurisdiction of Magistrate Judge




                                                  2
            Case 2:17-cv-01189-CB Document 24 Filed 11/28/18 Page 3 of 3



       If the parties consent to the jurisdiction of a magistrate judge in this case, the parties must

file a stipulation consenting to such jurisdiction on or before December 13, 2018. If any party

declines to consent, no stipulation or other filing is required.

       6.      Settlement

       Counsel must meet and confer regarding settlement consistent with Rule 26(f)(2). In

cases in which a party has demanded a JURY trial, counsel for every party shall submit a

position letter to this Court at least three (3) business days prior to the Initial Rule 16

Scheduling Conference. The position letter shall set forth the following: (a) A brief

recitation of the facts; (b) A discussion of your party’s strengths and weaknesses; and (c)

Your party’s settlement posture. To ensure candor, the position letters are not to be filed

nor shared with opposing counsel, but rather emailed directly to this Court’s Chambers

at : bissoon_external@pawd.uscourts.gov All position letters will be kept

CONFIDENTIAL. Parties with settlement authority, including insurance carriers, must be

available by telephone. In NONJURY cases, the parties should not submit position

statements.

       7.      Practices and Procedures

       Counsel must familiarize themselves with the Practices and Procedures of the

undersigned on the Court’s website (see web page at http://www.pawd.uscourts.gov/

Documents/Judge/bissoon_pp.pdf), and they will be held responsible for complying with such

practices and procedures.


November 28, 2018                                      s/ Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge
cc (via ECF email notification):
All Counsel of Record

                                                   3
